--------------------------------------------------------------------------------

EXHIBIT 10.1
 
ESSEX PROPERTY TRUST, INC.
 
Executive Severance Plan
as Amended and Restated Effective March 12, 2013
 
1.             Purpose.  Essex Property Trust, Inc. (the “Company”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  The Board of Directors of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 2
hereof) exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its
stockholders.  Therefore, the Board has determined that the Essex Property
Trust, Inc. Executive Severance Plan (the “Plan”) should be adopted to reinforce
and encourage the continued attention and dedication of the Covered Employee to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.  For purposes
of this Plan, “Covered Employee” shall mean the officers and members of senior
management of the Company who were eligible to receive benefits under the Plan
as of the date the amendment and restatement of the Plan became effective (as
set forth above) and such other officer or member of senior management of the
Company that the Board, in its sole discretion, selects to participate in the
Plan.  Nothing in this Plan shall be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Covered Employee and the Company or any of its subsidiaries or affiliates
(together with the Company, the “Employers”), the Covered Employee shall not
have any right to be retained in the employ of the Employers.
 
2.             Change in Control.  For purposes of this Plan, a “Change in
Control” shall mean the occurrence of any one of the following events:
 
(a)   Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) other than any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of any of the Employers), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board of Directors (“Voting Securities”) (other than as a result of an
acquisition of securities directly from the Company); or
 
(b)   persons who, as of March 12, 2013, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board (rounded up to the
next whole number), provided that any person becoming a director of the Company
subsequent to such date shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election by a
vote of a majority of the Incumbent Directors; provided, however, that any
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” other than the Board of Directors, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   the consummation of any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, “beneficially own” (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate 50 percent or more of the voting shares of
the corporation issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any).
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person (as defined in the
foregoing clause (a)) to 30 percent or more of the combined voting power of all
then outstanding Voting Securities; provided, however, that if such person shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 30 percent or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of the foregoing
clause (a).
 
3.             Vesting Acceleration of Equity Awards Not Assumed.  All
outstanding awards held by a Covered Employee to purchase shares of common stock
of the Company shall become fully vested and exercisable (if the award is
granted in the form of an exercisable rights), without regard to whether the
awards were granted prior to or following the date the amendment and restatement
of the Plan became effective (as set forth above), immediately prior to a Change
in Control to the extent the awards are not assumed in connection with the
Change in Control.  For purposes of this  Plan, assumed means that pursuant to a
Change in Control either (i) the award is expressly affirmed by the Company or
(ii) the contractual obligations represented by the award are expressly assumed
(and not simply by operation of law) by the successor entity or its parent in
connection with the Change in Control (A) with appropriate adjustments to the
number and type of securities of the successor entity or its parent subject to
the award and the exercise or purchase price thereof or (B) with appropriate
adjustments to the type of consideration that is payable under the award, which
may, but is not required to, be the same consideration paid to the stockholders
in the transaction, in each case, which preserves the compensation element of
the award existing at the time of the Change in Control as determined in
accordance with the instruments evidencing the agreement to assume the award.
 
4.            Terminating Event.  A “Terminating Event” shall mean the
termination of employment of a Covered Employee during (i) the 24 months
following a Change in Control or (ii) the two-month period prior to the date of
a Change in Control, and it is reasonably demonstrated by the Covered Employee
that such termination of employment (1) was at the request of a third party that
had taken steps reasonably calculated to effect such Change in Control or (2)
otherwise arose in connection with or anticipation of a Change in Control (such
a termination, an “Anticipatory Termination”), in either case, in connection
with any termination events set forth in this Section 4:
 
(a)   termination by the Employers of the employment of the Covered Employee
with the Employers for any reason other than for Cause or the death or
disability (as determined under the Employers’ then existing long-term
disability coverage) of such Covered Employee.  “Cause” shall mean, and shall be
limited to, the occurrence of any one or more of the following events:
 
(i)   a willful act of dishonesty by the Covered Employee with respect to any
matter involving any of the Employers; or
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)   conviction of the Covered Employee of a crime involving moral turpitude;
or
 
(iii) the deliberate or willful failure by the Covered Employee (other than by
reason of the Covered Employee’s physical or mental illness, incapacity or
disability) to substantially perform the Covered Employee’s duties with the
Employers and the continuation of such failure for a period of 30 days after
delivery by the Employers to the Covered Employee of written notice specifying
the scope and nature of such failure and their intention to terminate the
Covered Employee for Cause.
 
A Terminating Event shall not be deemed to have occurred pursuant to this
Section 4(a) solely as a result of the Covered Employee being an employee of any
direct or indirect successor to the business or assets of either of the
Employers, rather than continuing as an employee of the Employers following a
Change in Control.  For purposes of clauses (i) and (iii) of this Section 4(a),
no act, or failure to act, on the Covered Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Covered Employee without
reasonable belief that the Covered Employee’s act, or failure to act, was in the
best interest of the Employers; or
 
(b)   termination by the Covered Employee of the Covered Employee’s employment
with the Employers for Good Reason.  “Good Reason” shall mean the occurrence of
any of the following events:
 
(i)   a substantial adverse change in the nature or scope of the Covered
Employee’s responsibilities, authorities, title, powers, functions, or duties
from the responsibilities, authorities, powers, functions, or duties exercised
by the Covered Employee immediately prior to the Change in Control; or
 
(ii)          a reduction in the Covered Employee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time; or
 
(iii)         a reduction in the Covered Employee’s annual bonus opportunity to
an annual bonus opportunity that is less than the highest bonus opportunity
during the three fiscal years preceding the date of the Change in Control; or
 
(iv)         a reduction in the long-term incentive, savings and retirement
program opportunities and health and welfare benefits to a level that is less
favorable than the most favorable of such benefits and opportunities as are in
effect on the date hereof or as the same may be increased from time to time; or
 
(v)          a reduction in the fringe benefits programs and policies and
vacation accrual rate to a level that is less favorable that the most favorable
of such benefits and accrual rates as are in effect on the date hereof or as the
same may be increased from time to time; or
 
(vi)         the relocation of the Employers’ offices at which the Covered
Employee is principally employed immediately prior to the date of a Change in
Control to a location more than 30 miles from such offices, or the requirement
by the Employers for the Covered Employee to be based anywhere other than the
Employers’ offices at such location, except for required travel on the
Employers’ business to an extent substantially consistent with the Covered
Employee’s business travel obligations immediately prior to the Change in
Control; or
 
(vii)        the failure by the Employers to pay to the Covered Employee any
portion of his compensation or to pay to the Covered Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Employers within 15 days of the date such compensation is due without prior
written consent of the Covered Employee; or
 
 
3

--------------------------------------------------------------------------------

 
 
(viii)       the failure by the Employers to obtain an effective agreement from
any successor to assume and agree to perform the obligation of the Employers
under this Plan; or
 
(ix)          any material breach by the Company under this Plan or by any
successor of the Company.
 
Notwithstanding the foregoing to the contrary, none of the circumstances
described above will constitute Good Reason unless the Covered Employee has
provided written notice to the Company that such circumstances exist within
ninety (90) days of the Covered Employee’s learning of such circumstances and
the Company has failed to cure such circumstances within thirty (30) days
following its receipt of such notice; and provided further, that the Covered
Employee did not previously consent in writing to the action leading to his or
her claim of resignation for Good Reason.
 
5.             Special Termination Benefits.  In the event of a Terminating
Event occurs with respect to a Covered Employee,
 
(a)   the Employers shall pay to the Covered Employee an amount equal to the sum
of the following:
 
(i)   two (2) times the amount of the current annual base salary of the Covered
Employee, determined prior to any reductions for pre-tax contributions to a cash
or deferred arrangement or a cafeteria plan; and
 
(ii)          two (2) times the amount of the average of the annual bonus paid
or payable to the Covered Employee for the last three full calendar years prior
to the date of the Change in Control (or for such fewer number of full calendar
years prior to the date of the Change of Control for which the Covered Employee
was eligible to earn annual bonuses, and annualized in the case of any bonuses
earned for a partial calendar year).
 
Said amount shall be paid in one lump sum payment no later than 31 days
following the Date of Termination (as such term is defined in Section 9(b)),
subject to any restrictions and delay contemplated below; and
 
(b)   the Employers shall pay for both the Employer and Covered Employee portion
of the cost to continue to provide, health, dental and life insurance benefits
to the Covered Employee at least equal to the insurance that would have been
provided had the Covered Employee remained an active employee for 24 months
after the Terminating Event, or, if more favorable to the Covered Employee, as
in effect generally at any time thereafter with respect to other peer executives
of the Company; and
 
(c)   All outstanding awards held by a Covered Employee to purchase shares of
common stock of the Company that were assumed in connection with a Change in
Control and any equity awards granted in connection with or following a Change
in Control shall become fully vested and exercisable (if the award is granted in
the form of an exercisable rights) at the time of a Terminating Event, without
regard to whether the awards were granted prior to or following the date the
amendment and restatement of the Plan became effective (as set forth above),
 
(d)   The Company shall, at its sole expense as incurred, provide the Covered
Employees with outplacement services, the cost of which shall not exceed
[$20,000] per Covered Employee (it being understood that no payment will be made
in lieu of any services that are not utilized); provided that in order to
receive such services, the Covered Employee must advise the Company of his
intent to use such services within 90 days of the Terminating Event,
 
 
4

--------------------------------------------------------------------------------

 
 
(e)   the Employers shall pay to the Covered Employee, within 45 days of
prevailing in the enforcement action, all reasonable legal and mediation fees
and expenses incurred by the Covered Employee in obtaining or enforcing any
right or benefit provided by this Plan, except in cases involving frivolous or
bad faith litigation initiated by the Covered Employee, provided, however, that
all such reimbursements must be made no later than the last day of the third
calendar year that begins after the Date of Termination.
 
Notwithstanding the foregoing, the special termination benefits required by
Section 4(a) shall be offset by any severance amount paid or payable to the
Covered Employee by the Employers under the terms of any employment agreement or
other plan.  Further, notwithstanding anything in the Plan to the contrary, any
amount payable under this Plan that is non-qualified deferred compensation
subject to section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and is payable in connection with the Covered Employee’s “separation
from service” within the meaning of Code section 409A (a “Separation from
Service”), shall be paid within 90 days of the Separation from Service, and, if
the Covered Employee is a “specified employee” within the meaning of Code
section 409A (a “Specified Employee”) as of the date of the Separation from
Service (as determined in accordance with Code section 409A unless otherwise
modified by the Company in its written procedures to determine and identify
specified employees in effect on the Date of Termination), shall instead be paid
or provided to the Covered Employee on the earlier of first business day after
the date that (i) is six months following the Covered Employee’s Separation from
Service or (ii) of the Covered Employee’s death (the “Delayed Payment Date”), to
the extent such delayed payment is required to avoid a prohibited distribution
under Code section 409A(a)(2), or any successor provision
thereof.  Notwithstanding any provisions in this Plan to the contrary, in the
event of an Anticipatory Termination, any payments made that are nonqualified
deferred compensation subject to Code Section 409A shall be paid as follows (i)
if the Change in Control is a “change in control event” within the meaning of
Code Section 409A, (A) except as provided in clause (i)(B), on the date of such
Change of Control, or (B) if the Covered Employee is a Specified Employee and
the Delayed Payment Date is later than the Change in Control, on the Delayed
Payment Date, and (ii) if the Change in Control is not a “change in control
event” within the meaning of Code Section 409A, (A) except as provided in clause
(ii)(B), on the date of or following the Change in Control that is no later than
90 days of the Covered Employee’s Separation from Service, or (B) if the Covered
Employee is a Specified Employee, on the Delayed Payment Date.  In the event of
an Anticipatory Termination, any payments under this Plan that are not
nonqualified deferred compensation subject to Code Section 409A shall be paid or
shall commence being provided on the date of the Change in Control. Further, to
the extent any reimbursements or in-kind benefits due to the Covered Employee
under the Plan constitute nonqualified deferred compensation under Code Section
409A, any such reimbursements or in-kind benefits shall be paid to a Covered
Employee in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv)(4).
 
6.             Series Z-1 Incentive Units.
 
(a)   The following terms have the following meanings for purposes of this
Section 6.
 
(i)   “Partnership” shall mean Essex Portfolio, L.P.
 
(ii)   “Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership of Essex Portfolio, L.P., as amended from time
to time.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)          “Series Z-1 Conversion Ratchet Percentage” has the meaning
ascribed to it in the Partnership Agreement.
 
(iv)         “Series Z-1 Incentive Units” shall have the meaning ascribed to it
in the Partnership Agreement.
 
(v)          “Series Z-1 Incentive Units Substitution Event” means a Change in
Control following which the Partnership will not continue to exist as a separate
legal entity or following which the Partnership, despite continuing in legal
existence, will no longer conduct its business in a fashion substantially
similar to the fashion in which it conducted its business immediately prior to
such Change in Control (e.g., owning similar properties and operating in a
comparable fashion)
 
(vi)         “Substitute Umbrella Partnership” has the meaning ascribed to it in
the Partnership Agreement.
 
(b)   The Series Z-1 Conversion Ratchet Percentage for all Series Z-1 Incentive
Units held by a Covered Employee that are outstanding immediately prior to a
Series Z-1 Incentive Unit Substitution Event shall be equal to 100% in the event
that (i) the Change in Control does not result in a Substitute Umbrella
Partnership or (ii) the Substitute Umbrella Partnership does not issue interests
in the Substitute Umbrella Partnership to a Covered Employee who holds Series
Z-1 Incentive Units in connection with a Series Z-1 Incentive Units Substitution
Event in accordance with the applicable provisions of the Partnership Agreement.
 
(c)   Anything in the foregoing to the contrary notwithstanding, (i) the Series
Z-1 Conversion Ratchet Percentage applicable to Series Z-1 Incentive Units
(where no Series Z-1 Incentive Units Substitution Event occurs) held by the
Covered Employee immediately prior to the Terminating Event shall be equal to
100% or (ii) the conversion percentage provision that is equivalent to the
Series Z-1 Conversion Ratchet Percentage and is applicable to interests that are
issued in the Substitute Umbrella Partnership in connection with a Series Z-1
Incentive Units Substitution Event and held by Covered Employees immediately
prior to the Terminating Event shall be equal to 100%.
 
7.             Federal Excise Tax Under Section 4999 of the Code.
 
(a)   Treatment of Excess Parachute Payments.  In the event that any benefits
payable to a Covered Employee pursuant to this Plan, either alone or in
conjunction with other compensatory payments (“Payments”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 7 would be subject to the excise tax imposed by Section
4999 of the Code, or any comparable successor provisions (the “Excise Tax”),
then the Covered Employee’s Payments hereunder shall be either (a) provided to
the Covered Employee in full, or (b) provided to the Covered Employee as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by the
Covered Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax.  In the event of a reduction of benefits hereunder, the
Accountants (as defined below) shall determine which benefits shall be reduced
so as to achieve the principle set forth in the preceding sentence.  In no event
shall the foregoing be interpreted or administered so as to result in an
acceleration of payment or further deferral of payment of any amounts (whether
under this plan or any other plan) in violation of Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)   Determination of Amounts.  All computations and determinations called for
by this Section 6 shall be promptly determined and reported in writing to the
Company and the Covered Employees by independent public accountants or other
independent advisors selected by the Company that are not serving as the
accountant or auditors for the individual, entity or group effecting the Change
in Control (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Covered Employees and the Company.  For
the purposes of such determinations, the Accountants may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Company and the Covered Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determinations.  The Company shall bear
all fees and expenses charged by the Accountants in connection with such
services.
 
(c)   Potential Further Reduction of Benefits.  If, notwithstanding any
reduction described in Section 7, the IRS determines that a Covered Employee is
liable for the Excise Tax as a result of the receipt of any payments made
pursuant to this Plan, then the Covered Employee shall be obligated to pay back
to the Company, within thirty (30) days after a final IRS determination or in
the event that the Covered Employee challenges the final IRS determination, a
final judicial determination, a portion of the Payments equal to the “Repayment
Amount.”  The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to the Company so that the Covered Employee’s net
after-tax proceeds with respect to the Payments (after taking into account the
payment of the Excise Tax and all other applicable taxes imposed on such
benefits) shall be maximized.  The Repayment Amount shall be zero if a Repayment
Amount of more than zero would not result in the Covered Employee’s net
after-tax proceeds with respect to the Payments being maximized.  If the Excise
Tax is not eliminated pursuant to this Section 7, the Covered Employee shall pay
the Excise Tax.
 
(d)   Potential Increase in Benefits.  Notwithstanding any other provision of
this Section 7, if (i) there is a reduction in the payments to a Covered
Employee as described in this Section 7, (ii) the IRS later determines that the
Covered Employee is liable for the Excise Tax, the payment of which would result
in the maximization of the Covered Employee’s net after-tax proceeds (calculated
as if the Covered Employee’s benefits had not previously been reduced), and
(iii) the Covered Employee pays the Excise Tax, then the Company shall pay to
the Covered Employee those payments which were reduced pursuant to this Section
7, within thirty (30) days after the Covered Employee pays the Excise Tax so
that the Covered Employee’s net after-tax proceeds with respect to the payment
of the Payments are maximized.
 
(e)   As expressly permitted by Q/A #32 of the Code Section 280G regulations,
with respect to performing any present value calculations that are required in
connection with this Section 7, the Covered Employees and the Company each
affirmatively elect to utilize the Applicable Federal Rates ("AFR") that are in
effect as of the restatement date and the Accountants shall therefore use such
AFRs in their determinations and calculations.   The Company shall pay the fees
and costs of the Accountants that are incurred in connection with this Section
7.
 
8.             Withholding.  All payments made by the Employers under this Plan
shall be net of any tax or other amounts required to be withheld by the
Employers under applicable law.
 
9.             Notice and Date of Termination; Disputes; Etc.
 
 
7

--------------------------------------------------------------------------------

 
 
(a)   Notice of Termination.  Any purported termination of a Covered Employee’s
employment (other than by reason of death) within the period specified in
Section 4 resulting in a Terminating Event shall be communicated by written
Notice of Termination from the Employers to the Covered Employee or vice versa
in accordance with this Section 9.  For purposes of this Plan, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and the Date of Termination.  Further, a
Notice of Termination for Cause is required to include a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board (after reasonable
notice to the Covered Employee and an opportunity for the Covered Employee,
accompanied by the Covered Employee’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the termination met the
criteria for Cause set forth in Section 4(a) hereof (references to the Board
shall refer to any successor board of directors if the Board is no longer
constituted).
 
(b)   Date of Termination.  “Date of Termination,” with respect to any purported
termination of a Covered Employee’s employment within the period specified in
Section 4 resulting in a Terminating Event, shall mean the date specified in the
Notice of Termination.  In the case of a termination by the Employers other than
a termination for Cause (which shall not be effective until the requirements of
Section 9(a) have been satisfied), the Date of Termination shall not be less
than 30 days after the Notice of Termination if given.  In the case of a
termination by a Covered Employee, the Date of Termination shall be the date
that the cure period contemplated under Section 4(b) has expired if the Company
has failed to remedy within such period the circumstances constituting Good
Reason.  Notwithstanding Section 4(a) of this Plan, in the event that a Covered
Employee gives a Notice of Termination to the Employers, the Employers may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a second Terminating Event for purposes of Section 4(a) of this Plan.
 
(c)   No Mitigation.  The Covered Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Employee by the Employers under this Plan.  Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by the
Covered Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Covered
Employee to the Employers, or otherwise.
 
(d)   Mediation of Disputes.  The parties shall endeavor in good faith to settle
within 90 days any controversy or claim arising out of or relating to this Plan
or the breach thereof through mediation with JAMS, Endispute or similar
organizations.  If the controversy or claim is not resolved within 90 days, the
parties shall be free to pursue other legal remedies in law or equity.
 
10.           Benefits and Burdens.  This Plan shall inure to the benefit of and
be binding upon the Employers and the Covered Employees, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of a Covered Employee’s death after a Terminating Event but prior to the
completion by the Employers of all payments due him under this Plan, the
Employers shall continue such payments to the Covered Employee’s beneficiary
designated in writing to the Employers prior to his death (or to his estate, if
the Covered Employee fails to make such designation).
 
11.           Enforceability.  If any portion or provision of this Plan shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.
 
12.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Plan, or the
waiver by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Notices.  Any notices, requests, demands, and other communications
provided for by this Plan shall be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to a Covered
Employee at the last address the Covered Employee has filed in writing with the
Employers, or to the Employers at their main office, attention of the Board of
Directors.
 
14.           Effect on Other Plans.  Nothing in this Plan shall be construed to
limit the rights of the Covered Employees under the Employers’ benefit plans,
programs or policies.
 
15.           Amendment or Termination of Plan.
 
(a)   General.  The Company may amend or terminate this Plan at any time or from
time to time; provided, however, that no such amendment shall, without the
consent of the Covered Employees, in any material adverse way affect the rights
of the Covered Employees, and no termination shall be made without the written
consent of the Covered Employees.
 
(b)   Code Section 409A.  It is intended that this Plan shall be exempt from or
comply with the provisions of Code section 409A, and the Plan shall be
interpreted and administered in a manner consistent with this intent.  The
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan to
ensure that all payments are made in a manner that complies with Code section
409A (including, without limitation, the avoidance of penalties thereunder) to
the extent permitted under Code section 409A provided however, that the Company
makes no representations that the payments will be exempt from any penalties
that may apply under Code section 409A and makes no undertaking to preclude Code
section 409A from applying to this Plan.  Nothing in this Plan shall provide a
basis for any person to take action against the Company or any affiliate thereof
based on matters covered by Code section 409A, including the tax treatment of
any amount paid under the Plan, and neither the Company nor any of its
affiliates shall under any circumstances have any liability to you or your
estate or any other party for any taxes, penalties or interest due on amounts
paid or payable under this Plan, including taxes, penalties or interest imposed
under Code section 409A.
 
16.           Governing Law.  This Plan shall be construed under and be governed
in all respects by the laws of the State of California.
 
17.           Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Employers, the Employers will use their best
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Employers to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Employers would be required to
perform if no such succession had taken place.
 
 
9

--------------------------------------------------------------------------------